Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                        July 23, 2019

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                               DIVISION II
    In the Matter of the Personal Restraint Petition               No. 51943-7-II
    of:

    MARLON OCTAVIUS LUVELL HOUSE,

                                 Petitioner.

                                                             UNPUBLISHED OPINION



          MELNICK, P.J. — Marlon Octavius Luvell House plead guilty to two counts of rape of a

child in the first degree. In a personal restraint petition (PRP), House contends he received

ineffective assistance of counsel and that the trial court erred in sentencing him. Because House

filed his PRP more than one year from the date his appeal became final and House does not allege

an exception to the time bar applies, we deny his PRP.

                                                 FACTS

          The State charged House with four counts of rape of a child in the first degree and two

counts of child molestation in the first degree in two separate cases.1 House plead guilty to two

counts of rape of a child in the first degree, one in each case. He admitted guilt and took full

responsibility for his crimes.




1
   See State v. House, No. 75641-9-I (Wash. Ct. App. Nov. 21, 2016) (unpublished),
https://www.courts.wa.gov/opinions/pdf/756419.pdf.
51943-7-II




       House appealed his convictions and we affirmed. The court issued its mandate in House’s

appeal on May 5, 2017.2 The trial court filed the mandate in one case number on May 17 and in

the other case number on May 24. House filed his PRP on May 24, 2018.

                                            ANALYSIS

       A petitioner may request relief through a PRP when he or she is under an unlawful restraint.

RAP 16.4(a)-(c). “A personal restraint petitioner must prove either a (1) constitutional error that

results in actual and substantial prejudice or (2) nonconstitutional error that ‘constitutes a

fundamental defect which inherently results in a complete miscarriage of justice.’” In re Pers.

Restraint of Monschke, 160 Wn. App. 479, 488, 251 P.3d 884 (2010) (quoting In re Pers. Restraint

of Davis, 152 Wn.2d 647, 672, 101 P.3d 1 (2004) (internal quotations omitted)). The petitioner

must prove the error by a preponderance of the evidence. In re Pers. Restraint of Lord, 152 Wn.2d

182, 188, 94 P.3d 952 (2004).

       The State contends that we should dismiss House’s PRP as untimely because he filed it

more than one year after judgment became final. It claims that this court’s mandate on House’s

appeal issued on May 5, 2017 and he filed his PRP on May 24, 2018, more than one year later.

House responds by arguing that appellate mandates do not “issue” until the trial court files them,

which it did on May 17 in one case and May 24 in the other. Because this court, not the trial court,

“issues” the mandate, House’s PRP is untimely.

       “No petition or motion for collateral attack on a judgment and sentence in a criminal case

may be filed more than one year after the judgment becomes final if the judgment and sentence is



2
  House contends that an appellate court’s mandate does not actually “issue” until it is filed in the
trial court. We address his argument below.


                                                 2
51943-7-II




valid on its face and was rendered by a court of competent jurisdiction.” RCW 10.73.090(1). A

judgment becomes final on the last of:

       (a) The date it is filed with the clerk of the trial court;
       (b) The date that an appellate court issues its mandate disposing of a timely direct
       appeal from the conviction; or
       (c) The date that the United States Supreme Court denies a timely petition for
       certiorari to review a decision affirming the conviction on direct appeal. The filing
       of a motion to reconsider denial of certiorari does not prevent a judgment from
       becoming final.

RCW 10.73.090(3).

       “RCW 10.73.090 is not ambiguous.” In re Pers. Restraint of Skylstad, 160 Wn.2d 944,

948, 162 P.3d 413 (2007). Each requirement of RCW 10.73.090(3) “sets the final judgment date

to when all litigation on the merits ends.” Skylstad, 160 Wn.2d at 948. If a defendant chooses not

to appeal, “judgment is final when the trial court clerk files the judgment,” but if a defendant

appeals, “then the judgment is final when the appellate court issues its mandate ‘disposing of direct

appeal.’” Skylstad, 160 Wn.2d at 948 (quoting RCW 10.73.090(3)(b)). The appellate court issuing

its mandate “terminates review and similarly ends all litigation on the merits” and causes the

judgment to become final, absent a petition to the United States Supreme Court. Skylstad, 160

Wn.2d at 949 (footnote omitted).

       A “‘mandate’ is the written notification by the clerk of the appellate court to the trial court

and to the parties of an appellate court decision terminating review.” RAP 12.5(a). The court of

appeals issues its mandate terminating review thirty days after the decision is filed unless:




                                                 3
51943-7-II




        (i) a motion for reconsideration of the decision or a motion to publish has been
        earlier filed; (ii) a petition for review to the Supreme Court has been earlier filed,
        or (iii) the decision is a ruling of the commissioner or clerk and a motion to modify
        the ruling has been earlier filed.

RAP 12.5(b)(1). A mandate issues from the Supreme Court twenty days after the decision is filed,

unless there is a motion for reconsideration. RAP 12.5(c)(2).

        House contends that an appellate court does not “issue” its mandate until the mandate is

filed in the trial court. He relies on definitions and interpretations of the word “issue,” which

means “‘officially put forth or distribute[],’” “‘go forth by authority,’” or “‘cause to appear or

become available by officially putting forth.’” Reply Br. of Petitioner at 3 (quoting Rizzuti v. Basin

Travel Serv., 125 Wn. App. 602, 612, 105 P.3d 1012 (2005)). RCW 10.73.090 specifies that a

judgment becomes final when the “appellate court issues its mandate.” House has not provided

any valid basis for considering the date the trial court files the mandate as a date the appellate court

issues it other than the definition of “issue.”

        House’s interpretation is at odds with the language of RCW 10.73.090, the rules of

appellate procedure, and appellate cases that have discussed the judgment date in deciding whether

PRPs are timely. The “mandate” is a document the appellate court issues to notify the trial court

its review is complete. Any action the trial court takes relating to the mandate has nothing to do

with the date the appellate court issues it. The mandate in House’s appeal issued on May 5, 2017.

Accordingly, his PRP filed on May 24, 2018 is untimely.




                                                   4
51943-7-II




        House does not claim that any time bar exceptions in RCW 10.73.100 apply in his case.

We deny his PRP as untimely and do not address his substantive arguments.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Melnick, P.J.

We concur:




        Sutton, J.




        Glasgow, J.




                                                5